Citation Nr: 0616683	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for costochondritis, 
thoracic ribs.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to October 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for costochondritis, thoracic ribs.  
The case was previously before the Board in February 2006, 
when it was remanded for due process considerations.  


FINDING OF FACT

The veteran's costochondritis is characterized by complaints 
of intermittent       flare-ups of pain; associated 
impairment of function is not objectively shown. 


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
costochondritis, thoracic ribs.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 
4.71a, Diagnostic Codes (Codes) 5003, 5022, 4.73, Code 5321, 
4.97 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim prior to the 
initial rating decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2004 letter explained the 
evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and asked him to submit everything 
he had that might support his claim.  A September 2004 
statement of the case advised the veteran of the specific 
criteria for rating costochondritis, thoracic ribs and 
readjudicated the matter.  See 38 U.S.C.A. § 7105.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for a VA examination in April 
2004.  He has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.




B.	Factual Background

An October 2001 VA treatment record reports acute onset 
severe lower back pain in the paraspinal and bilateral flank 
areas, lasting for five days.  The treatment provider 
concluded the pain was most likely due to muscular strain.

March 2003 VA treatment records note the veteran had been 
experiencing intermittent left chest pain for the past six 
months.  The pain involved tightness, without radiation or 
accompanying symptoms, and lasted for one to two minutes, and 
was not accompanied by shortness of breath on exertion or 
heart palpitations.  Physical examination showed a clear 
chest, with no shortness of breath, coughing, or wheezing.  
The assessment was costochondritis and the plan was to have a 
stress electrocardiogram completed because of the atypical 
chest pain.  

April 2003 private treatment records from Dr. T. W. report 
the veteran complained of a history of a dull aching left 
sided chest pain without radiation that usually occurred when 
he was sitting.  This pain first occurred in about January 
2003, recurred about every one and a half weeks, and lasted a 
few minutes each time.  The veteran stated he had not had 
similar pain prior to the January 2003 onset.  Pain was not 
accompanied by nausea, vomiting, diaphoresis, shortness of 
breath, or dizziness.  Physical examination noted paraspinal 
tenderness in the thoracic region with no bony tenderness on 
palpation.  The assessment noted recurrent chest pain in the 
last three months not related to meals and not likely cardiac 
based on examination and history.  However, Dr. T. W. was 
unable to locate any intercostal muscle movement tenderness 
upon examination.  

May 2003 private stress test results, from Dr. P. V. V., 
provide normal hemodynamic, electrocardiographic, and 
echocardiographic treadmill tests.

May 2003 Dr. T. W. treatment records note the veteran had not 
experienced any episodes of chest pain since his prior visit 
and that his stress test results were normal.  Physical 
examination of respiratory systems was negative, with lungs 
clear to auscultation and percussion.  

November and December 2003 VA treatment records note the 
veteran had experienced no further chest pain.  The 
assessment was that past atypical chest pains were probably 
costochondritis.  December 2003 chest x-ray results were 
normal:  The lungs were clear; the heart size was normal; 
there was no pleural fluid; there were no boney abnormalities 
of the thorax; and a previously noted right lower lung 
density was no longer present.  The diagnosis was 
costochondritis, thoracic ribs on the left side.

On April 2004 VA examination the veteran reported requesting 
an increase in compensation because of a severe flare-up in 
October 2001.  He noted that since being discharged from 
service he experienced episodes of pain lasting two to three 
days and occurring every five to six months.  Otherwise he 
noted he was pain free except for a feeling of tightness when 
walking.  He reported the pain as being knifelike and 
twisting in the left mid thoracic area of his back.  Mild 
flare-ups occurred after sitting at his computer all day and 
when the weather changed; the flare-ups increased with 
movement, especially when walking or getting in and out of 
cars.  The veteran was still able to work and complete all 
usual activities during mild flare-ups, except he moved more 
slowly and avoided unnecessary activity.  Physical 
examination revealed no redness, swelling, or abnormalities; 
there was no tenderness upon palpation; and the lungs were 
clear.  His spine was nontender to palpation and he had a 
full range of motion without problems upon flexion and 
extension.  He did not provide a history of rib fractures.  
Breathing and coughing did not make the condition worse when 
he was suffering from a flare-up.  He reported a history of a 
severe flare-up in October 2001 that lasted over two weeks; 
during this time he could barely move, was on bed rest, and 
missed work.  He did not have any thoracic pain at the 
examination, but noted some mild tightness in his left 
thoracic ribcage area when standing up straight and walking.  

The veteran's September 2004 substantive appeal notes that he 
cannot hit a bucket of golf balls, because the motion causes 
reinjury and he cannot sit for any period of time without 
feeling a contraction in that area and needing to twist to 
relieve it.



C.	Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Costochondritis is rated under 38 C.F.R. § 4.71a, Code 5022 
(periostitis).  Code 5022 states that periostitis is to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

[The RO has also considered rating the disability under 
38 C.F.R. § 4.71a, Code 5297 (for removal of ribs).  Inasmuch 
as the veteran has not had such surgical procedure, this Code 
does not apply.]  

The veteran's costochondritis is evidenced by intermittent 
flare ups of pain.  The veteran has described these chest 
pains as being mild, usually just a tightness in his chest, 
occurring every one to one and a half weeks, and lasting only 
a couple of minutes at a time.  Physical examination in April 
2004 showed no tenderness upon palpation and no redness or 
swelling.  While some paraspinal tenderness in the thoracic 
region was noted in April 2003, there was no intercostal 
muscle movement tenderness and no bony tenderness upon 
palpation.  The veteran states he has flare ups while he is 
sitting at work and that he cannot hit a bucket of golf balls 
because of the pain.  The veteran also points to a severe 
flare-up in October 2001 that required him to be on bed rest 
for over two weeks; however, the VA treatment record for this 
flare-up notes that he was seen for unrelated severe lower 
back pain, probably due to a muscle strain.  He did not 
complain of chest pain and the treatment provider did not 
diagnose or assess costochondritis or chest pain at the time.  

The veteran's statements describing his symptoms are 
competent evidence to the extent he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, for rating purposes, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  There is no competent 
(medical) evidence showing the severe flare-up experienced in 
October 2001 was related to costochondritis.  Additionally, 
much of the medical history provided by the veteran on April 
2004 VA examination concerned flare-ups of back pain and not 
chest pain.  

VA and private treatment records are essentially negative for 
treatment of, or complaint associated with chest pain, except 
by the veteran's reported history.  The most recent chest x-
ray taken in December 2003 was normal.  VA and private 
examinations have noted the veteran did not have shortness of 
breath or an increase in pain with coughing or breathing.  
Since there is no objective evidence of any limitation of 
motion (or, for that matter, no objective evidence of 
limitation of any function) related to the costochondritis, a 
compensable rating under Code 5022 and any limitation of 
motion Code is not warranted.  See 38 C.F.R. § 4.31.  

The Board has also considered whether the veteran's 
costochondritis could potentially be rated under Code 5321, 
for injury to Muscle Group XXI, including the muscles of 
respiration (thoracic muscle group), or under 38 C.F.R. 
§ 4.97, for respiratory impairment.  However, as neither 
muscle injury to the muscles of respiration nor any 
impairment of respiratory function is shown by the record, 
rating under these codes would not be appropriate.

As there is no objective evidence of compensable impairment 
or limitation of any function associated with the veteran's 
costochondritis, the preponderance of the evidence is against 
his claim.  Accordingly the claim must be denied.


ORDER

A compensable rating for costochondritis, thoracic ribs is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


